Exhibit 99.1 MCG Capital Corporation PRESS RELEASE 1100 Wilson Boulevard Suite 3000 Contact: Marshall Murphy Arlington, VA22209 (703) 562-7110 (703) 247-7500 MMurphy@MCGCapital.com (866) 904-4775 (FAX) MCGCapital.com FOR IMMEDIATE RELEASE MCG CAPITAL CORPORATION REPORTS FOURTH QUARTER AND ANNUAL 2009 RESULTS ARLINGTON, VA – March 4, 2010 – MCG Capital Corporation (Nasdaq: MCGC) (“MCG” or the “Company”) announced today its financial results for the quarter and year ended December 31, 2009.MCG will host an investment community conference call today, March 4, 2010 at 10:00 a.m. (Eastern Time).Slides and financial information to be reviewed during the investor conference call will be available on MCG’s website at http://www.mcgcapital.com prior to the call. Highlights · Distributable net operating income, or DNOI, for the quarter ended December 31, 2009 was $11.5 million, or $0.15 per share.DNOI for all of 2009 was $45.9 million, or $0.61 per share.DNOI refers to net operating income adjusted for amortization of employee restricted stock awards. · Net operating income for the quarter ended December 31, 2009 was $9.4 million, or $0.12 per share.Net operating income for the full year was $38.2 million, or $0.51 per share. · Net income for the quarter ended December 31, 2009 was $1.6 million, or $0.02 per share. Net loss for the full year was $51.1 million, or $0.68 per share. · Net investment loss for the quarter ended December 31, 2009 was $7.6 million, which represents 0.7% of the most recently reported fair value of MCG’s investment portfolio.Net investment loss for the year ended December 31, 2009 was $94.4 million. · Net asset value as of both December 31, 2009 and September 30, 2009 was $8.06 per common share. · Since beginning its monetization initiatives in July 2008, MCG completed a total of $285.8 million in investment monetizations, including 29 monetizations for $274.2 million, which were completed at 100.5% of their most recently reported fair value, and one distressed sale for $11.6 million, which was completed at 42.3% of its most recently reported fair value. · MCG’s ratio of total assets to total borrowings and other senior securities was 216% as of December 31, 2009, and rose to 220% as of February 26, 2010.MCG also had $56.8 million of unrestricted cash as of February 26, 2010 and $119.7 million of cash in securitization and restricted accounts, which may be deployed for suitable new investment opportunities. Overview Today, MCG reported fourth quarter 2009 net income of $1.6 million, or $0.02 per basic and diluted share, which represented a $58.9 million, or $0.79 per share, improvement over the net loss of $57.3 million, or $0.77 per share, reported for the comparable period in 2008.This improvement was attributable primarily to a $69.3 million reduction in the net investment loss recognized on the fair value of MCG’s investment portfolio and $0.6 million, or 6.3%, increase in net operating income, partially offset by an $11.0 million decrease in the gain on extinguishment of debt. MCG’s revenue for the fourth quarter of 2009 was $23.7 million, which represented a 21.0% decrease from the comparable period in 2008.MCG’s reported DNOI of $11.5 million, or $0.15 per share, was down from $14.2 million, or $0.19 per share, from the comparable period in 2008.Net operating income during the fourth quarter of 2009 increased 6.3% to $9.4 million from the comparable period in 2008.The decreases in MCG’s revenues and DNOI resulted primarily from a reduction in its average investment portfolio balance stemming from the Company’s monetization activities, a 247 basis point decrease in average LIBOR and changes in the composition and average balance of loans on non-accrual status. MCG Capital Corporation March 4, 2010 Page 2 "We are pleased to report that our fourth quarter 2009 results were in-line with our expectations,” said Steven F. Tunney, CEO and President.“For the third consecutive quarter, we are reporting stable net asset values.”Tunney continued, “While we remain cautious about the economy, as we move into 2010, we have restarted our origination activities to redeploy a portion of our cash and capacity in our borrowing facilities into new yield-oriented debt investment opportunities that we believe can increase our operating income and support the reinstitution and future growth of distributions to our stockholders.” During the quarter ended December 31, 2009, MCG successfully completed $43.9 million in monetizations, which were completed at 104.3% of their most recently reported fair values.MCG will strive to continue monetizing certain assets opportunistically over the course of the next several quarters; however, the timing of such monetizations depends largely upon future market conditions.The Company is under no contractual or other obligation to monetize assets at specified times, levels or prices. Direction for 2010 As the Company moves into 2010, it is continuing its monetization activities and starting its origination activities.For the foreseeable future, MCG expects to generally limit its investing activities to debt instruments and does not intend to make significant investments in control companies beyond those currently in its portfolio.Although the Company currently has sufficient capital and borrowing capacity available to fund investments, the Company plans to underwrite credit in a manner consistent with its expectation that macro economic conditions will be under pressure for an extended period of time.Over time, if the Company meets its goals with respect to leverage levels and unrestricted cash balances, it may seek to repurchase equity and additional debt securities, subject to the limitations set forth in its private placement borrowing agreements. To help provide sustainable stockholder value, the Company expects to make future distributions to stockholders based upon a quarterly assessment of the statutorily required level of distributions, gains and losses recognized for tax purposes, portfolio transactional events, its liquidity, cash earnings, and its asset coverage ratio.The Company expects to make the first such determination after the results for the first quarter of 2010 are finalized. Liquidity and Capital Resources As of December 31, 2009, MCG’s cash and cash equivalents totaled $54.2 million and it had $557.8 million of borrowings (the majority of which was composed of $478.8 million of collateralized non-recourse borrowings).During the three months ended December 31, 2009, MCG paid down $10.7 million of outstanding borrowings.As a BDC, MCG is required to meet an asset coverage ratio of total net assets to total borrowings and other senior securities of at least 200% in order to borrow under new or existing borrowing facilities or to distribute dividends to its stockholders.MCG’s asset coverage ratio increased to 216% as of December 31, 2009.The cash balance in the securitization and restricted accounts, which may be deployed for suitable new investment opportunities, was $130.4 million as of December 31, 2009.By February 26, 2010, cash and cash equivalents totaled $56.8 million and the asset coverage ratio increased to 220%.As of December 31, 2009 MCG had $28.3 million of funded borrowing capacity, subject to Small Business Administration approval, available in its SBIC subsidiary that effectively is exempt from the statutory asset coverage ratio requirements.In addition, MCG has $50.0 million in available capacity under its 2006-1 facility subject to facility requirements. Portfolio Activity The fair value of MCG’s investment portfolio totaled $986 million at December 31, 2009, as compared to $1.037 billion at September 30, 2009.During the fourth quarter of 2009, MCG made $8.0 million of advances, including $4.9 million of paid-in-kind, or PIK, advances and $3.1 million of advances to portfolio companies under revolving and line of credit facilities.Gross payments, reductions and sales of securities during the fourth quarter of 2009 of $51.9 million were composed of $38.5 million of senior debt, $11.8 million of secured subordinated debt, $0.1 million of preferred equity and $1.5 million of common equity. MCG Capital Corporation March 4, 2010 Page 3 During the three months ended December 31, 2009, MCG reported net investment losses before income tax provision of $7.6 million, which are detailed below: (in thousands) Three months ended December 31, 2009 Portfolio Company Industry Type Realized (Loss)/Gain Unrealized (Depreciation)/ Appreciation Reversal of Unrealized Depreciation Net (Loss)/ Gain Active Brands International, Inc. Consumer Products Non-affiliate $
